        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page11ofof43
                                                                         43



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATES OF NEW YORK, CONNECTICUT, NEW
JERSEY, RHODE ISLAND, and WASHINGTON, and
COMMONWEALTHS OF MASSACHUSETTS and
VIRGINIA,
                                                                    OPINION AND ORDER
                                       Plaintiffs,

                       –against–                                        18 Civ. 6471 (ER)

UNITED STATES DEPARTMENT OF JUSTICE, and
MATTHEW G. WHITAKER, in his official capacity
as Acting Attorney General of the United States,

                                       Defendants.


CITY OF NEW YORK,

                                       Plaintiff,

                       –against–                                        18 Civ. 6474 (ER)

MATTHEW G. WHITAKER, in his official capacity
as Acting Attorney General of the United States, and
UNITED STATES DEPARTMENT OF JUSTICE,

                                       Defendants. *


Ramos, D.J.:

       Since Congress created the modern version of the program in 2006, the Plaintiff States

and City of New York have received funding for criminal justice initiatives through the Edward

Byrne Memorial Justice Assistance Grant (“Byrne JAG”) program, named after New York City

police officer Edward R. Byrne, who was killed in the line of duty. In 2017, for the first time in


*
 Pursuant to Federal Rule of Civil Procedure 25(d), Acting Attorney General Matthew G. Whitaker is
automatically substituted as a party in place of former Attorney General Jefferson B. Sessions III.
        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page22ofof43
                                                                         43



the history of the program, the U.S. Department of Justice (“DOJ”) and Attorney General

(collectively, “Defendants”) imposed three immigration-related conditions that grantees must

comply with in order to receive funding. Plaintiffs bring this suit challenging these new

conditions. Consistent with every other court that has considered these issues, the Court

concludes that Defendants did not have lawful authority to impose these conditions. For the

reasons set forth below, Plaintiffs’ motion for partial summary judgment is GRANTED, and

Defendants’ motion for partial summary judgment or in the alternative to dismiss is DENIED.

I.     Background

       A.      The Byrne JAG Program

       The Byrne JAG program has its origins in the Omnibus Crime Control and Safe Streets

Act of 1968, Pub. L. No. 90-351, tit. I, 82 Stat. 197, which created grants to assist the law

enforcement efforts of state and local authorities. After undergoing several amendments, the

modern Byrne JAG program was created through the Violence Against Women and Department

of Justice Reauthorization Act of 2005, Pub. L. No. 109-162, § 1111, 119 Stat. 2960, 3094

(2006). The Byrne JAG program is now codified at 34 U.S.C. §§ 10151–10158.

       Under the Byrne JAG program, states and localities may apply for funds to support

criminal justice programs in a variety of categories, including law enforcement, prosecution,

crime prevention, corrections, drug treatment, technology, victim and witness services, and

mental health. 34 U.S.C. §§ 10152(a)(1), 10153(a). The funds are disbursed according to a

formula based on the particular jurisdiction’s population and violent crime statistics. Id.

§ 10156. Grantees may also make subgrants to localities or community organizations, id.

§ 10152(b), and some state funds are set aside for subgrants to localities, id. § 10156(c)(2).




                                                 2
        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page33ofof43
                                                                         43



        On July 25, 2017, Defendants announced that they were imposing three new

immigration-related conditions on applicants for Byrne JAG funds in fiscal year (“FY”) 2017. 1

According to the press release announcing the change, the conditions were intended to

“encourage . . . ‘sanctuary’ jurisdictions to change their policies and partner with federal law

enforcement to remove criminals.” 2 Holt Decl. Ex. 17, at AR-00992, Doc. 33-17. 3

        The first condition requires grantees, upon request, to give advance notice to the

Department of Homeland Security (“DHS”) of the scheduled release date and time of aliens

housed in state or local correctional facilities (the “Notice Condition”). As stated in the award

documents, the Notice Condition provides:



1
 In 2016, Defendants imposed a related but different condition on the City of New York’s Byrne JAG
grant. The condition required the City to “undertake a review to validate its compliance with 8 U.S.C
§ 1373,” a statute which prohibits states and localities from restricting their officials from communicating
with immigration authorities regarding anyone’s citizenship or immigration status (as will be discussed in
detail below). City’s FY 2016 Byrne JAG Grant ¶ 53, Trautman Decl. Ex. A, Doc. 53-1. The City was
further required to submit documentation several months after accepting the grant showing that it was in
compliance or that it came into compliance. Id. The City accepted the condition and submitted
documents certifying that “its laws and policies comply with and operate within the constitutional bounds
of § 1373.” City’s June 27, 2017 Letter 2, Soler Decl. Ex. A, Doc. 41-1. This condition was not imposed
on the Plaintiff States. See New York State’s FY 2016 Byrne JAG Grant, Trautman Decl. Ex. B, Doc.
53-2; Trautman Decl. ¶ 3, Doc. 53.
2
  The Court notes that the label of “sanctuary” cities or states “is commonly misunderstood.” City of
Chicago v. Sessions, 888 F.3d 272, 281 (7th Cir. 2018), vacated in part, No. 17-2991, 2018 WL 4268814
(7th Cir. Aug. 10, 2018). Although Defendants claim that “‘sanctuary’ policies . . . intentionally
undermine our laws and protect illegal aliens who have committed crimes,” AR-00992, many so-called
sanctuary jurisdictions “do[] not interfere in any way with the federal government’s lawful pursuit of its
civil immigration activities, and presence in such localities will not immunize anyone to the reach of the
federal government,” Chicago, 888 F.3d at 281. Indeed, many such jurisdictions will cooperate with
immigration enforcement authorities for persons most likely to present a threat to the community, and
“refuse such coordination where the threat posed by the individual is lesser, reflect[ing] the decision by
the state and local authorities as how best to further the law enforcement objectives of their communities
with the resources at their disposal.” Id.; see also United States v. California, 314 F. Supp. 3d 1077, 1105
(E.D. Cal. 2018) (“Standing aside does not equate to standing in the way.”).
3
 Unless otherwise indicated, references to “Doc.” relate to documents filed in the City’s action, No. 18
Civ. 6474. The motion papers and supporting documents submitted in the two related actions are
essentially identical.



                                                     3
        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page44ofof43
                                                                         43



        A State statute, or a State rule, -regulation, -policy, or -practice, must be in place
        that is designed to ensure that, when a State (or State-contracted) correctional
        facility receives from DHS a formal written request authorized by the
        Immigration and Nationality Act that seeks advance notice of the scheduled
        release date and time for a particular alien in such facility, then such facility will
        honor such request and — as early as practicable . . . — provide the requested
        notice to DHS.

New York State’s FY 2017 Byrne JAG Grant ¶ 55(1)(B), Holt Decl. Ex. 1, Doc. 33-1.

        The second condition requires grantees to give federal agents access to aliens in state or

local correctional facilities in order to question them about their immigration status (the “Access

Condition”). The Access Condition provides:

        A State statute, or a State rule, -regulation, -policy, or -practice, must be in place
        that is designed to ensure that agents of the United States acting under color of
        federal law in fact are given to access any State (or State-contracted) correctional
        facility for the purpose of permitting such agents to meet with individuals who are
        (or are believed by such agents to be) aliens and to inquire as to such individuals’
        right to be or remain in the United States.

Id. ¶ 55(1)(A). 4

        The third condition requires grantees to certify their compliance with 8 U.S.C. § 1373,

which prohibits states and localities from restricting their officials from communicating with

immigration authorities regarding anyone’s citizenship or immigration status (the “Compliance

Condition”). The Compliance Condition provides:

        [N]o State or local government entity, -agency, or -official may prohibit or in any
        way restrict — (1) any government entity or -official from sending or receiving
        information regarding citizenship or immigration status as described in 8 U.S.C.
        1373(a); or (2) a government entity or -agency from sending, requesting or
        receiving, maintaining, or exchanging information regarding immigration status
        as described in 8 U.S.C. 1373(b).

Id. ¶ 53(1).



4
 While the quoted provisions apply to state jurisdictions, similar terms apply to local jurisdictions. See
New York State’s FY 2017 Byrne JAG Grant ¶ 56(1)(A)–(B).



                                                     4
        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page55ofof43
                                                                         43



       Grantees are also required to monitor any subgrantees’ compliance with the three

conditions, and to notify DOJ if they become aware of “credible evidence” of a violation of the

Compliance Condition. Id. ¶¶ 53(3), 54(1)(D), 55(2), 56(2). Grantees must certify their

compliance with the three conditions, which carries the risk of criminal prosecution, civil

penalties, and administrative remedies. Id. ¶ 1; Holt Decl. Ex. 17, at AR-01031, -01033.

       B.      Plaintiffs

       The States of New York, Connecticut, New Jersey, Rhode Island, and Washington, the

Commonwealths of Massachusetts and Virginia (collectively, the “States”), and the City of New

York (the “City”) have received Byrne JAG funds since at least 2006 (and some had received

predecessor grants for decades). Pls.’ 56.1 ¶¶ 63, 66, 89, 114, Doc. 23. Plaintiffs have used

these funds to support a broad array of law enforcement, criminal justice, public safety, and drug

treatment programs. Id. ¶¶ 64, 115.

       On June 26, 2018, DOJ issued award letters to the States requiring their acceptance of the

new conditions described above in order to receive their FY 2017 Byrne JAG funds, which

collectively totaled over $25 million. Id. ¶¶ 26, 30. Although the City had also applied for a FY

2017 Byrne JAG grant of over $4 million, the City did not receive an award letter at that time.

Id. ¶¶ 44, 51, 114. Instead, in letters sent several months earlier, DOJ informed the City that,

“based on a preliminary review, the Department has determined that [the City] appears to have

laws, policies, or practices that violate 8 U.S.C. § 1373,” DOJ’s Oct. 11, 2017 Letter 1, Soler

Decl. Ex. B., Doc. 41-2, which could result in the City’s “ineligib[ility] for FY 2017 Byrne JAG

funds,” DOJ’s Jan. 24, 2018 Letter 2, Soler Decl. Ex. D, Doc. 41-4.

       DOJ cited, among other things, the City’s Executive Order No. 41 as a policy that

“appears to . . . violate” § 1373’s prohibition on restricting communications between local

officials and immigration authorities regarding immigration status. DOJ’s Oct. 11, 2017 Letter


                                                 5
        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page66ofof43
                                                                         43



1–2. Executive Order No. 41, together with Executive Order No. 34, forms the City’s “General

Confidentiality Policy,” which was issued by then-Mayor Michael Bloomberg in 2003. Pls.’

56.1 ¶ 143. This policy protects “confidential information,” which is defined as including, as

relevant here, information concerning an individual’s immigration status. 5 Exec. Order No. 41,

§ 1 (2003), Negrón Decl. Ex. B, Doc. 42-2. Under the policy, City employees may not disclose

an individual’s immigration status except in limited circumstances, such as when the disclosure

is authorized by the individual, is required by law, is to another City employee as necessary to

fulfill a governmental purpose, pertains to an individual suspected of illegal activity (other than

mere status as an undocumented immigrant), or is necessary to investigate or apprehend persons

suspected of terrorist or illegal activity (other than mere undocumented status). Id. § 2.

Additionally, police officers may not inquire about a person’s immigration status unless

investigating illegal activity other than mere undocumented status, and may not inquire about the

immigration status of crime victims or witnesses at all. Id. § 4(4). Other City employees may

not inquire about any person’s immigration status unless the inquiry is required by law or is

necessary to determine eligibility for or to provide government services. Id. § 4(3).

        The purpose of the City’s General Confidentiality Policy is to assure residents that “they

may seek and obtain the assistance of City agencies regardless of personal or private attributes,

without negative consequences to their personal lives,” because “the obtaining of pertinent

information, which is essential to the performance of a wide variety of governmental functions,

may in some cases be difficult or impossible if some expectation of confidentiality is not

preserved.” Id. at 1. The City maintains that its General Confidentiality Policy, in conjunction


5
  “[C]onfidential information” also includes information relating to an individual’s sexual orientation,
status as a victim of domestic violence or sexual assault, status as a crime witness, receipt of public
assistance, or income tax records. Exec. Order No. 41, § 1.



                                                     6
        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page77ofof43
                                                                         43



with other privacy laws and policies, encourages residents to report crimes, seek medical

treatment, and use other City services because they can trust that the City will protect their

personal information. Pls.’ 56.1 ¶ 177. The City believes that these laws and policies are

instrumental in maintaining the City’s historically low crime rates by promoting trust and

cooperation between the New York Police Department and the public, including immigrant

communities that otherwise may retreat into the shadows if they believe that the police will share

their information with federal immigration authorities. Id. ¶¶ 184, 187, 189. Similarly, if people

fear that the City could disclose their information to immigration authorities, they may refuse to

cooperate with public health investigations or obtain medical services such as immunizations.

Id. ¶ 194.

       C.      Related Litigation

       The new conditions on Byrne JAG funding have generated litigation throughout the

country. In Chicago, a district court in the Northern District of Illinois issued a nationwide

preliminary injunction against the Notice and Access Conditions. City of Chicago v. Sessions,

264 F. Supp. 3d 933 (N.D. Ill. 2017). On an interlocutory appeal, the Seventh Circuit affirmed

that decision, City of Chicago v. Sessions, 888 F.3d 272 (7th Cir. 2018), but later stayed the

nationwide scope of the injunction pending en banc review, see generally City of Chicago v.

Sessions, No. 17-2991, 2018 WL 4268814, at *1 (7th Cir. Aug. 10, 2018). The district court, on

summary judgment, then permanently enjoined not only the Notice and Access Conditions, but

also the Compliance Condition, citing the Supreme Court’s intervening decision in Murphy v.

NCAA, 138 S. Ct. 1461 (2018), and similarly stayed the injunction’s nationwide scope. City of

Chicago v. Sessions, 321 F. Supp. 3d 855 (N.D. Ill. 2018).

       In a related case also in the Northern District of Illinois, the City of Evanston and the

U.S. Conference of Mayors obtained a preliminary injunction against all three conditions, but the


                                                 7
        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page88ofof43
                                                                         43



district court stayed the injunction’s “near-nationwide effect” as to the Conference. City of

Evanston v. Sessions, No. 18 Civ. 4853, slip op. at 11 (N.D. Ill. Aug. 9, 2018), Doc. 23. The

Seventh Circuit then lifted the stay as to the Conference given that the injunction was “limited to

the parties actually before the court.” U.S. Conference of Mayors v. Sessions, No. 18-2734, slip

op. at 2 (7th Cir. Aug. 29, 2018), Doc. 13. In other words, the injunction applied only to the City

of Evanston and those local jurisdictions that are actually members of the U.S. Conference of

Mayors. 6

        In Philadelphia, a district court in the Eastern District of Pennsylvania preliminarily

enjoined the Attorney General from denying that city FY 2017 Byrne JAG funds on the basis of

the challenged conditions. City of Philadelphia v. Sessions, 280 F. Supp. 3d 579 (E.D. Pa.

2017). Following a bench trial, the district court then permanently enjoined all three conditions.

City of Philadelphia v. Sessions, 309 F. Supp. 3d 289 (E.D. Pa. 2018). The Attorney General has

appealed to the Third Circuit.

        In California, the state and the City and County of San Francisco sued over the conditions

in the Northern District of California, and the district court initially denied California’s request

for a preliminary injunction against the Compliance Condition. California ex rel. Becerra v.

Sessions, 284 F. Supp. 3d 1015 (N.D. Cal. 2018). Subsequently, with the benefit of a full record

on summary judgment, the district court then permanently enjoined all three conditions but



6
  The City of New York is a member of the U.S. Conference of Mayors. As a result of the Evanston
litigation, DOJ issued the City’s FY 2017 Byrne JAG award on October 10, 2018, and represented that it
will not at this time enforce the challenged conditions against the City. The parties agree that (1) the
City’s claims are not moot because DOJ may in the future enforce the challenged conditions against the
City if the preliminary injunction in Evanston is dissolved or reversed on appeal, see N.Y. State Nat. Org.
for Women v. Terry, 159 F.3d 86, 92 (2d Cir. 1998) (“[V]oluntary cessation of misconduct does not
engender mootness where the cessation resulted from a coercive order and a threat of sanctions.”), and (2)
the City’s claims under the Administrative Procedure Act are ripe in light of DOJ’s reaching a decision on
the City’s Byrne JAG application. See Docs. 65, 72.



                                                    8
        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page99ofof43
                                                                         43



stayed the injunction’s nationwide scope. City & County of San Francisco v. Sessions, Nos. 17

Civ. 04642, 17 Civ. 04701 (WHO), 2018 WL 4859528 (N.D. Cal. Oct. 5, 2018).

        D.      This Case

        The States and the City brought two related actions on July 18, 2018, and filed amended

complaints on August 6, 2018. States’ First Am. Compl. (“FAC”), No. 18 Civ. 6471, Doc. 32;

City’s FAC, No. 18 Civ. 6474, Doc. 15. The States challenge the imposition of the three FY

2017 conditions on five bases: (1) the conditions violate the separation of powers, (2) the

conditions are ultra vires under the Administrative Procedure Act (“APA”), (3) the conditions are

not in accordance with law under the APA, (4) the conditions are arbitrary and capricious under

the APA, and (5) § 1373 violates the Tenth Amendment’s prohibition on commandeering.

States’ FAC ¶¶ 116–150. In addition to these claims, the City also asserts that the conditions

violate the Spending Clause and seeks a declaratory judgment that § 1373 is unconstitutional or,

in the alternative, that the City complies with § 1373. City’s FAC ¶¶ 111–148, 173–179. 7

        The States and the City have moved for partial summary judgment on their claims

challenging the FY 2017 conditions. No. 18 Civ. 6471, Doc. 56; No. 18 Civ. 6474, Doc. 21.

Defendants have moved to dismiss or, alternatively, for partial summary judgment on those




7
  In their amended complaints, the States and the City also assert related claims challenging identical
conditions as well as additional conditions attached to FY 2018 funds, which were announced on July 20,
2018. States’ FAC ¶¶ 4, 151–173; City’s FAC ¶¶ 6, 149–172. According to the amended complaints, in
addition to the three conditions imposed on FY 2017 grants, recipients of FY 2018 funds must also certify
that they will not (1) violate 8 U.S.C. § 1644, another statute prohibiting restrictions on exchanging
immigration status information with federal authorities; (2) violate 8 U.S.C. § 1324(a), which prohibits
knowingly or recklessly concealing or harboring aliens; (3) impede federal authorities in the arrest or
removal of aliens as authorized by 8 U.S.C. §§ 1226(a), (c), 1231(a)(4); (4) impede federal authorities in
the interrogation of aliens as authorized by 8 U.S.C. § 1357(a)(1); or (5) impede the Attorney General’s
reports on the number of undocumented immigrants incarcerated in federal and state prisons for felonies
and efforts to remove them pursuant to 8 U.S.C. § 1366(1), (3). States’ FAC ¶ 4; City’s FAC ¶ 6. The
FY 2018 conditions are not at issue in the instant motions for partial summary judgment.



                                                    9
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page10
                                                                  10ofof43
                                                                         43



claims. No. 18 Civ. 6471, Doc. 88; No. 18 Civ. 6474, Doc. 50. The motions are fully briefed,

and oral argument was held on November 16, 2018.

II.    Legal Standard

       Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “An issue of fact is ‘genuine’ if the evidence is such that a reasonable jury

could return a verdict for the non-moving party.” Senno v. Elmsford Union Free Sch. Dist., 812

F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (citing SCR Joint Venture L.P. v. Warshawsky, 559 F.3d

133, 137 (2d Cir. 2009)). A fact is “material” if it might affect the outcome of the litigation

under the governing law. Id.

       The party moving for summary judgment is initially responsible for demonstrating the

absence of any genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). If the moving party meets its burden, the nonmoving party must “come forward with

specific evidence demonstrating the existence of a genuine dispute of material fact.” FDIC. v.

Great Am. Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010).

       In deciding a motion for summary judgment, the Court must “construe the facts in the

light most favorable to the non-moving party and must resolve all ambiguities and draw all

reasonable inferences against the movant.” Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011)

(quoting Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126 (2d Cir. 2004)). However, in

opposing a motion for summary judgment, the non-moving party may not rely on unsupported

assertions, conjecture, or surmise. Goenaga v. March of Dimes Birth Defects Found., 51 F.3d

14, 18 (2d Cir. 1995). Rather, “the non-moving party must set forth significant, probative

evidence on which a reasonable fact-finder could decide in its favor.” Senno, 812 F. Supp. 2d at

467–68 (citing Anderson v. Liberty Lobby, 477 U.S. 242, 256–57 (1986)).


                                                 10
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page11
                                                                  11ofof43
                                                                         43



       In challenges to agency action under the APA, summary judgment is the mechanism for

deciding, as a matter of law, whether the agency action is supported by the administrative record

and is otherwise consistent with the APA standard of review. Chen v. Bd. of Immigration

Appeals, 164 F. Supp. 3d 612, 617 (S.D.N.Y. 2016). “Where, as here, a party seeks review of

agency action under the APA and ‘the entire case on review is a question of law,’ summary

judgment is generally appropriate.” Noroozi v. Napolitano, 905 F. Supp. 2d 535, 541 (S.D.N.Y.

2012) (quoting Citizens Against Casino Gambling in Erie Cty. v. Hogen, No. 07 Civ. 0451 (S),

2008 WL 2746566, at *25 (W.D.N.Y. July 8, 2008)).

III.   Discussion

       This case challenges the authority of the Executive Branch of the federal government to

compel states to adopt its preferred immigration policies by imposing conditions on

congressionally authorized funding to which the states are otherwise entitled. As such, this case

is fundamentally about the separation of powers among the branches of our government and the

interplay of dual sovereign authorities in our federalist system. “The founders of our country

well understood that the concentration of power threatens individual liberty and established a

bulwark against such tyranny” through limits on concentrated power. Chicago, 888 F.3d at 277.

“Concentration of power in the hands of a single branch is a threat to liberty,” which “is always

at stake when one or more of the branches seek to transgress the separation of powers.” Clinton

v. City of New York, 524 U.S. 417, 450 (1998) (Kennedy, J., concurring). “Just as the separation

and independence of the coordinate branches of the Federal Government serve to prevent the

accumulation of excessive power in any one branch, a healthy balance of power between the

States and the Federal Government will reduce the risk of tyranny and abuse from either front.”

Gregory v. Ashcroft, 501 U.S. 452, 458–59 (1991). That balance of power must be maintained

“[b]y guarding against encroachments by the Federal Government on fundamental aspects of


                                                11
        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page12
                                                                   12ofof43
                                                                          43



state sovereignty.” Fed. Mar. Comm’n v. S.C. State Ports Auth., 535 U.S. 743, 769 (2002). It is

incumbent on the judiciary “to act as a check on such usurpation of power,” whether among the

branches of government or the federal and state governments. Chicago, 888 F.3d at 277. With

these principles in mind, the Court turns to the legal issues that govern this case.

        A.      Statutory Authority for the Conditions

        Under the APA, courts must “hold unlawful and set aside agency action . . . found to be

. . . in excess of statutory jurisdiction, authority, or limitations, or short of statutory right,” “or

otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A), (C). In determining whether an

agency action is ultra vires, “the question . . . is always whether the agency has gone beyond

what Congress has permitted it to do.” City of Arlington v. FCC, 569 U.S. 290, 297–98 (2013);

see also NRDC v. Abraham, 355 F.3d 179, 202 (2d Cir. 2004) (discussing the “well-established

principle” that “an agency literally has no power to act . . . unless and until Congress confers

power upon it” (quoting La. Pub. Serv. Comm’n v. FCC, 476 U.S. 355, 374 (1986))).

        At the outset, the Court notes that the Byrne JAG grant is “a formula grant rather than a

discretionary grant,” Chicago, 888 F.3d at 285, which means it is “not awarded at the discretion

of a state or federal agency, but . . . pursuant to a statutory formula,” City of Los Angeles v.

McLaughlin, 865 F.2d 1084, 1088 (9th Cir. 1989). Under the Byrne JAG statute, “the Attorney

General shall . . . allocate” grant money pursuant to a statutory formula based on the state’s

population and violent crime statistics. 34 U.S.C. § 10156(a)(1) (emphasis added).

        Because § 10156(a)(1) does not give the Attorney General discretion to award or

withhold Byrne JAG grants or determine the conditions under which they are disbursed, the

authority for the challenged conditions must come from some other statutory provision, if at all.

Defendants point to two potential provisions: 34 U.S.C. § 10102(a)(6) and 34 U.S.C.

§ 10153(a)(5)(D).


                                                    12
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page13
                                                                  13ofof43
                                                                         43



              i.   34 U.S.C. § 10102(a)(6)

       Section 10102, which is located in a different subchapter from the Byrne JAG program,

sets out the duties of the Assistant Attorney General for the Office of Justice Programs 8 and

provides as follows:

       The Assistant Attorney General shall—

           (1) publish and disseminate information on the conditions and progress of the
           criminal justice systems;

           (2) maintain liaison with the executive and judicial branches of the Federal
           and State governments in matters relating to criminal justice;

           (3) provide information to the President, the Congress, the judiciary, State and
           local governments, and the general public relating to criminal justice;

           (4) maintain liaison with public and private educational and research
           institutions, State and local governments, and governments of other nations
           relating to criminal justice;

           (5) coordinate and provide staff support to coordinate the activities of the
           Office and the Bureau of Justice Assistance, the National Institute of Justice,
           the Bureau of Justice Statistics, the Office for Victims of Crime, and the
           Office of Juvenile Justice and Delinquency Prevention; and

           (6) exercise such other powers and functions as may be vested in the Assistant
           Attorney General pursuant to this chapter or by delegation of the Attorney
           General, including placing special conditions on all grants, and determining
           priority purposes for formula grants.

34 U.S.C. § 10102(a) (emphasis added).

       Defendants contend that the italicized language permits the Assistant Attorney General to

“prioritize federal grant monies for those state and local jurisdictions that assist in furthering

relevant federal purposes,” by imposing “special conditions” such as those challenged here “on

all grants” including the Byrne JAG program. Defs.’ Mem. 15, 18 (emphases omitted), Doc. 51.



8
 By statute, DOJ’s Office of Justice Programs is headed by this Assistant Attorney General. 34 U.S.C.
§ 10101.



                                                  13
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page14
                                                                  14ofof43
                                                                         43



However, Defendants’ “interpretation is contrary to the plain meaning of the statutory language.”

Chicago, 888 F.3d at 284. The problem for Defendants is that the italicized language begins

with the word “including,” which “by definition is used to designate that a . . . thing is part of a

particular group.” Id. (citing Including, Oxford English Dictionary (3d ed. 2016)). Thus, the

Assistant Attorney General can only place special conditions or determine priority purposes to

the extent that power already “may be vested in the Assistant Attorney General pursuant to this

chapter or by delegation of the Attorney General.” 34 U.S.C. § 10102(a)(6). In other words, the

italicized language is not a “stand-alone grant of authority to the Assistant Attorney General to

attach any conditions to any grants”; rather, such authority must come from elsewhere in the

chapter or have been delegated by the Attorney General, who may only delegate it to the extent

that he has such power himself. Chicago, 888 F.3d at 285. Because Defendants cannot cite

another provision granting that power to the Assistant Attorney General or the Attorney General,

§ 10102(a)(6) does not provide authority for imposing any of the challenged conditions.

       Moreover, the statutory structure indicates that § 10102(a)(6) is “an unlikely place for

Congress to place a power as broad” as Defendants would have it. Id. The “including” clause is

tacked on to a catch-all provision at the end of a list of explicit powers, which “would be an odd

place indeed to put a sweeping power to impose any conditions on any grants—a power much

more significant than all of the duties and powers that precede it in the listing, and a power

granted to the Assistant Attorney General that was not granted to the Attorney General.” Id. It

would also be “inconsistent with the goal of the statute to support the needs of law enforcement

while providing flexibility to state and local governments” and “at odds with the nature of the

Byrne JAG grant, which is a formula grant rather than a discretionary grant.” Id. “[I]t is

inconceivable that Congress would have anticipated that the Assistant Attorney General could




                                                 14
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page15
                                                                  15ofof43
                                                                         43



abrogate the entire distribution scheme and deny all funds to states and localities . . . based on the

Assistant Attorney General’s decision to impose his or her own conditions—the putative

authority for which is provided in a different statute.” Id. at 286. 9

              ii.   34 U.S.C. § 10153(a)(5)(D)

        Defendants contend that § 10153(a)(5)(D) provides authority for imposing the

Compliance Condition only. This section provides that applicants for Byrne JAG funds must

submit an application with a number of certifications, assurances, and details, including:

        A certification, made in a form acceptable to the Attorney General and executed
        by the chief executive officer of the applicant (or by another officer of the
        applicant, if qualified under regulations promulgated by the Attorney General),
        that—

            (A) the programs to be funded by the grant meet all the requirements of this
            part;

            (B) all the information contained in the application is correct;

            (C) there has been appropriate coordination with affected agencies; and

            (D) the applicant will comply with all provisions of this part and all other
            applicable Federal laws.

34 U.S.C. § 10153(a)(5) (emphasis added).

        Defendants argue that 8 U.S.C. § 1373 is an “applicable Federal law,” with which

applicants must certify compliance. Defendants contend that § 10153(a)(5)(D) covers all federal

laws applicable to Byrne JAG applicants, i.e., states and localities (as opposed to private

individuals or entities). Defs.’ Mem. 20. They further contend that the authority to require a




9
  The Court need not address whether Defendants’ “argument might fail for an additional reason, that the
term ‘special conditions’ is a term of art referring to conditions for high-risk grantees with difficulty
adhering to grant requirements” that does not apply to the challenged conditions. Chicago, 888 F.3d at
285 n.2 (citing Philadelphia, 280 F. Supp. 3d at 617).



                                                   15
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page16
                                                                  16ofof43
                                                                         43



“certification, made in a form acceptable to the Attorney General,” 34 U.S.C. § 10153(a)(5), 10

constitutes “a delegation to the Attorney General to determine whether a particular federal law

constitutes an ‘applicable Federal law[],’” Defs.’ Mem. 19 (alteration in original) (quoting 34

U.S.C. § 10153(a)(5)(D)).

        Plaintiffs respond that “applicable Federal laws” refers to only those laws that expressly

apply to federal grants. Pls.’ Mem. 26, Doc. 22. For example, prohibitions on discrimination in

“any program or activity receiving Federal financial assistance” would meet this definition, 42

U.S.C. § 2000d, while the provisions concerning communications with immigration authorities

in § 1373 would not. They argue that Congress could not have intended to require applicants to

certify, under threat of criminal prosecution, their compliance with every possible law that could

conceivably apply to them. 11 They argue that such a broad interpretation would be inconsistent

with the structure of § 10153, which sets forth largely technical and ministerial application

requirements pertaining to the grant itself; 12 past practice of DOJ, which understood applicable

laws to have the narrower construction; 13 and the goal of the program to reduce administrative


10
 See also 34 U.S.C. § 10153(a) (providing that applicants “shall submit an application to the Attorney
General . . . in such form as the Attorney General may require”).
11
  While vast, presumably the range of applicable laws would be limited by the constitutional principle
that the conditions must “bear some relation to the purpose of the federal funds.” Chicago, 264 F. Supp.
3d at 945 (citing South Dakota v. Dole, 483 U.S. 203, 207–08 (1987)).
12
  See 34 U.S.C. § 10153(a)(1) (Byrne JAG funds may not be used to supplant state or local funds); id.
§ 10153(a)(2)–(3) (application must be submitted for review and public comment); id. § 10153(a)(4)
(applicant must report programmatic and financial data during the grant period); id. § 10153(a)(6)
(applicant must set forth plan for how the funds will be used).
13
  See Dep’t of Justice Study Grp., Report to the Attorney General: Restructuring the Justice
Department’s Program of Assistance to State and Local Governments for Crime Control and Criminal
Justice System Improvement 8–9 (1977) (identifying “over twenty Federal statutes impos[ing] controls
and limitations on the use of [Law Enforcement Assistance Administration] grant funds”), Holt Decl. Ex.
22, Doc. 33-25; see also New York State’s FY 2016 Byrne JAG Grant, Trautman Decl. Ex. B (requiring
compliance with certain laws applicable to federal grants, such as those pertaining to nondiscrimination,
but not § 1373). Even a certification form currently in use still appears to equate “applicable federal


                                                   16
        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page17
                                                                   17ofof43
                                                                          43



burdens in the grant process. 14 Pls.’ Mem. 27–29; see also ACLU’s Amici Br. 3–8, Doc. 71.

Plaintiffs further argue that the Attorney General’s authority to determine the “form” of the

application cannot constitute authority to alter the substantive requirements of compliance with

particular laws, 34 U.S.C. § 10153(a)(5), and in any event, Congress could not have intended to

delegate the authority to determine what constitutes an “applicable” law, because otherwise it

would have done so explicitly, as it has done in other statutes. 15 Pls.’ Reply 16–17, Doc. 56.

        On this final point, Plaintiffs are surely correct that the Attorney General’s authority to

determine the “form” of the application does not include the ability to dictate the “substance” of

which laws an applicant must comply with as a condition of grant funding. Form, Black’s Law

Dictionary (10th ed. 2014) (defining “form” as “[t]he outer shape, structure, or configuration of

something, as distinguished from its substance or matter”). “There is no indication that an

acceptable form of the certification would encompass additional substantive compliance with

laws not directly required by Congress.” San Francisco, 2018 WL 4859528, at *18; see

Gonzales v. Oregon, 546 U.S. 243, 262 (2006) (stating that “[i]t would be anomalous for

Congress to have so painstakingly described the Attorney General’s limited authority . . . but to

have given him, just by implication,” much broader authority). If Congress wanted to delegate


statutes and regulations” with “federal statutes and regulations applicable to the award.” Holt Decl. Ex.
17, at AR-01037 (emphasis added) (certifying that “(a) the Applicant will comply with all award
requirements and all federal statutes and regulations applicable to the award; (b) the Applicant will
require all subrecipients to comply with all applicable award requirements and all applicable federal
statutes and regulations”).
14
  See S. Rep. No. 96-142, at 8 (1979) (listing “reduced red tape” as the first goal of reforms to a
predecessor program); Federal Assistance to State and Local Criminal Justice Agencies: Hearing on S.
1245, S. 1882, S. 3270, and S. 3280 Before the Subcomm. on Criminal Laws and Procedures of the S.
Comm. on the Judiciary, 95th Cong. 383 (1978) (letter of Att’y Gen. Griffin B. Bell) (stating that the bill
was “designed” to “simplify[] the grant process”), Holt Decl. Ex. 25, Doc. 33-28.
15
  See 26 U.S.C. § 432(e)(9)(E)(iv)(II) (referencing compliance with “other applicable law, as determined
by the Secretary of the Treasury” (emphasis added)).



                                                    17
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page18
                                                                  18ofof43
                                                                         43



this substantive authority to the Attorney General, it would have done so explicitly. “Congress

. . . does not alter the fundamental details of a regulatory scheme in vague terms or ancillary

provisions—it does not, one might say, hide elephants in mouseholes.” Whitman v. Am.

Trucking Ass’ns, 531 U.S. 457, 468 (2001).

       However, the question remains as to the scope of “applicable” federal laws with which

applicants must certify compliance: Does this mean laws applicable to the state or locality, or

laws applicable to the grant? “Both positions are plausible,” Chicago, 264 F. Supp. 3d at 944,

and “the question is a ‘close call,’” Philadelphia, 280 F. Supp. 3d at 619. On one hand,

“Congress could expect an entity receiving federal funds to certify its compliance with federal

law, as the entity is—independent of receiving federal funds—obligated to comply.” Chicago,

264 F. Supp. 3d at 945. And the command that “the applicant will comply with . . . all other

applicable Federal laws,” by virtue of the proximity of the words, suggests laws that are

applicable to the “applicant.” 34 U.S.C. § 10153(a)(5)(D). But this does not answer the question

of whether this means laws applicable to the applicant as a state or locality, or laws applicable to

the applicant as an applicant for federal grant funding. The structure of § 10153, which

concerns requirements pertaining to the grant and the application, points toward the latter

reading. See San Francisco, 2018 WL 4859528, at *17 (“[B]ecause all the other conditions in

Section 10153(a) apply to the grant itself, the statutory context does not support imposing a

condition beyond the grant administration process.”).

       In any event, it is unclear from the statutory language whether Congress intended to

condition Byrne JAG funds on compliance with all federal laws applicable to the state or locality

or compliance with all federal laws applicable to federal grants. What is clear, however, is that

“if Congress intends to impose a condition on the grant of federal moneys, it must do so




                                                 18
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page19
                                                                  19ofof43
                                                                         43



unambiguously.” Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 17 (1981). “By

insisting that Congress speak with a clear voice, we enable the States to exercise their choice

knowingly, cognizant of the consequences of their participation.” Id. Under this “clear notice”

rule, the Court must view the statute “from the perspective of a state official who is engaged in

the process of deciding whether the State should accept [the] funds and the obligations that go

with those funds,” and “must ask whether such a state official would clearly understand that one

of the obligations of the Act is the [purported] obligation,” Arlington Cent. Sch. Dist. Bd. of

Educ. v. Murphy, 548 U.S. 291, 296 (2006), i.e., to comply with all federal laws “applicable” to

the state. “This malleable language does not provide the ‘clear notice that would be needed to

attach such a condition to a State’s receipt of . . . funds.’” Philadelphia, 280 F. Supp. 3d at 647

(quoting Arlington Cent., 548 U.S. at 300). Conversely, given the structure of § 10153, which

concerns the requirements of the application and the grant, as well as the parties’ long history of

treating “applicable Federal laws” as encompassing laws applicable to federal grants, grant

recipients, and the grant-making process, such a construction gives fair notice of the terms of the

funding. Accordingly, the Court concludes that “applicable Federal laws” for purposes of 34

U.S.C. § 10153(a)(5)(D) means federal laws applicable to the grant.

       As the parties do not dispute, § 1373 is not one of those applicable laws under this

narrower construction of § 10153(a)(5)(D). Accordingly, Defendants did not have statutory

authority to condition Byrne JAG funding on compliance with § 1373. But even if Defendants’

broader interpretation of § 10153(a)(5)(D) carried the day, § 1373 would still not be an

“applicable” law because it is unconstitutional, as will be explained below, and “no matter the

breadth of this provision, it will never capture an unconstitutional statute.” Chicago, 321 F.

Supp. 3d at 875.




                                                 19
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page20
                                                                  20ofof43
                                                                         43



       B.       Section 1373 and the Tenth Amendment

              i.   The Anticommandeering Doctrine

       The Tenth Amendment provides: “The powers not delegated to the United States by the

Constitution, nor prohibited by it to the States, are reserved to the States respectively, or to the

people.” U.S. Const. amend. X. “[T]he Tenth Amendment confirms that the power of the

Federal Government is subject to limits that may, in a given instance, reserve power to the

States.” New York v. United States, 505 U.S. 144, 157 (1992).

       The Tenth Amendment embodies an “anticommandeering principle,” which “withhold[s]

from Congress the power to issue orders directly to the States.” Murphy v. NCAA, 138 S. Ct.

1461, 1475 (2018); see Printz v. United States, 521 U.S. 898, 935 (1997) (“The Federal

Government may neither issue directives requiring the States to address particular problems, nor

command the States’ officers, or those of their political subdivisions, to administer or enforce a

federal regulatory program.”); New York, 505 U.S. at 188 (“The Federal Government may not

compel the States to enact or administer a federal regulatory program.”).

       There are three significant purposes served by the anticommandeering doctrine. First, by

“divid[ing] authority between federal and state governments,” it promotes a “healthy balance of

power between the States and the Federal Government [that reduces] the risk of tyranny and

abuse from either front.” Murphy, 138 S. Ct. at 1477 (quoting New York, 505 U.S. at 181).

Second, the anticommandeering doctrine supports “political accountability,” because “if a State

imposes regulations only because it has been commanded to do so by Congress, responsibility is

blurred.” Id. And third, the anticommandeering rule “prevents Congress from shifting the costs

of regulation to the States,” because “if Congress can compel the States to enact and enforce its

program, Congress need not” “weigh the expected benefits of the program against its costs.” Id.




                                                  20
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page21
                                                                  21ofof43
                                                                         43



       Most recently, in Murphy, the Supreme Court held that the Professional and Amateur

Sports Protection Act (“PASPA”), which prohibited states from authorizing sports gambling,

violated the anticommandeering rule because it “unequivocally dictates what a state legislature

may and may not do.” Id. at 1478. The Court explained that PASPA operated “as if federal

officers were installed in state legislative chambers and were armed with the authority to stop

legislators from voting on any offending proposals,” which was a “direct affront to state

sovereignty.” Id.

       In Murphy, the supporters of PASPA argued that commandeering occurs only when

Congress “command[s] ‘affirmative’ action as opposed to imposing a prohibition,” but the

Supreme Court rejected that distinction as “empty.” Id. “The basic principle—that Congress

cannot issue direct orders to state legislatures—applies in either event.” Id.

       There are two important limits on the anticommandeering doctrine. First, “[t]he

anticommandeering doctrine does not apply when Congress evenhandedly regulates an activity

in which both States and private actors engage.” Id. Thus, Congress may enact laws that

“appl[y] equally to state and private actors.” Id. at 1479.

       Second, commandeering does not occur when Congress validly preempts state law

through the Supremacy Clause. In preemption, “Congress enacts a law that imposes restrictions

or confers rights on private actors; a state law confers rights or imposes restrictions that conflict

with the federal law; and therefore the federal law takes precedence and the state law is

preempted.” Id. at 1480. To qualify as a preemption provision, the law “must represent the

exercise of a power conferred on Congress by the Constitution,” and it “must be best read as one

that regulates private actors” because “the Constitution ‘confers upon Congress the power to

regulate individuals, not States.’” Id. at 1479 (quoting New York, 505 U.S. at 166). Although a




                                                  21
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page22
                                                                  22ofof43
                                                                         43



preemption provision that prohibits contrary state law “might appear to operate directly on the

States,” in fact, it “confers on private entities . . . a federal right to engage in certain conduct

subject only to certain (federal) constraints” and “to be free from any other . . . requirements.”

Id. at 1480–81. In sum, “every form of preemption is based on a federal law that regulates the

conduct of private actors, not the States.” Id. at 1481. Thus, the PASPA provision prohibiting

state authorization of sports gambling, which did not confer any federal rights nor impose any

federal restrictions on private actors, could not be understood “as anything other than a direct

command to the States,” which put it firmly in the category of impermissible commandeering

and not permissible preemption. Id.

              ii.   Section 1373

        Section 1373 provides, in relevant part:

        (a) In general

        Notwithstanding any other provision of Federal, State, or local law, a Federal,
        State, or local government entity or official may not prohibit, or in any way
        restrict, any government entity or official from sending to, or receiving from, the
        Immigration and Naturalization Service information regarding the citizenship or
        immigration status, lawful or unlawful, of any individual.

        (b) Additional authority of government entities

        Notwithstanding any other provision of Federal, State, or local law, no person or
        agency may prohibit, or in any way restrict, a Federal, State, or local government
        entity from doing any of the following with respect to information regarding the
        immigration status, lawful or unlawful, of any individual:

            (1) Sending such information to, or requesting or receiving such information
            from, the Immigration and Naturalization Service.

            (2) Maintaining such information.

            (3) Exchanging such information with any other Federal, State, or local
            government entity.

8 U.S.C. § 1373(a)–(b).




                                                   22
        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page23
                                                                   23ofof43
                                                                          43



        In sum, § 1373 “prohibits any ‘government entity or official’ from restricting any other

‘government entity or official’ from exchanging immigration status information” with

immigration authorities. 16 Chicago, 321 F. Supp. 3d at 868. Plaintiffs contend that this

command to state and local governments offends the Tenth Amendment’s anticommandeering

rule.

        The Second Circuit has once before passed on the constitutionality of § 1373, in City of

New York v. United States, 179 F.3d 29 (2d Cir. 1999), nineteen years before Murphy was

decided. There, the court rejected the City’s facial challenge under the Tenth Amendment to

§ 1373 and the related provision 8 U.S.C. § 1644, which had conflicted with a mayoral executive

order that prohibited City employees from transmitting immigration information to federal

immigration authorities specifically, except in certain circumstances. 17 Id. at 31–32. Crucially,

the court reasoned that through these provisions,

        Congress has not compelled state and local governments to enact or administer
        any federal regulatory program. Nor has it affirmatively conscripted states,
        localities, or their employees into the federal government’s service. These
        Sections do not directly compel states or localities to require or prohibit anything.
        Rather, they prohibit state and local governmental entities or officials only from
        directly restricting the voluntary exchange of immigration information with
        [federal immigration authorities].




16
   For purposes of this case, subsections (a) and (b) essentially overlap. Subsection (a) applies the
prohibition on restricting government communication to any “government entity or official,” and
subsection (b) applies a similar prohibition to any “person or agency.” 8 U.S.C. § 1373 (a)–(b).
“Subsection (b) does not meaningfully expand the statute’s scope by including ‘person[s]’: Who but a
government actor can restrict the activities of a government entity or official?” Chicago, 321 F. Supp. 3d
at 868–69 (alteration in original).
17
  The court expressly declined to opine on whether § 1373 “would survive a constitutional challenge in
the context of generalized confidentiality policies that are necessary to the performance of legitimate
municipal functions and that include federal immigration status.” City of New York, 179 F.3d at 37. The
City’s current General Confidentiality Policy repealed and replaced the executive order at issue in City of
New York. Exec. Order No. 34, § 1 (2003), Negrón Decl. Ex. A, Doc. 42-1.



                                                    23
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page24
                                                                  24ofof43
                                                                         43



Id. at 35. The court thus drew a clear distinction “between invalid federal measures that seek to

impress state and local governments into the administration of federal programs and valid federal

measures that prohibit states from compelling passive resistance to particular federal programs,”

and concluded that the challenged provisions fell into the latter category. Id.

       This Court is, of course, required to follow Second Circuit precedent. But this Court is

also duty bound to follow the U.S. Constitution as authoritatively interpreted by the Supreme

Court. “When ‘a subsequent decision of the Supreme Court so undermines [Second Circuit

precedent] that it will almost inevitably be overruled,’ the District Court is bound by the

Supreme Court’s ruling and not by the Second Circuit’s prior decisions.” Austin v. United

States, 280 F. Supp. 3d 567, 572 (S.D.N.Y. 2017) (alteration in original) (quoting United States

v. Emmenegger, 329 F. Supp. 2d 416, 429 (S.D.N.Y. 2004)).

       It is clear that City of New York cannot survive the Supreme Court’s decision in Murphy.

See Chicago, 321 F. Supp. 3d at 873 (“Murphy’s holding deprives City of New York of its central

support . . . .”); United States v. California, 314 F. Supp. 3d 1077, 1108 (E.D. Cal. 2018) (“[T]he

Supreme Court’s holding in Murphy undercuts portions of the Second Circuit’s reasoning [in

City of New York] and calls its conclusion into question.”). City of New York rested on the

premise that § 1373 does not “affirmatively conscript[] states, localities, or their employees into

the federal government’s service” or “directly compel states or localities to require or prohibit

anything,” and rather merely “prohibit[s] state and local governmental entities or officials” from

taking certain action. City of New York, 179 F.3d at 35. In other words, City of New York

depended on “the distinction it draws between affirmative obligations and proscriptions.”

Chicago, 321 F. Supp. 3d at 873. That is precisely the distinction that the Supreme Court in

Murphy characterized as “empty.” Murphy, 138 S. Ct. at 1478. Whether Congress attempts to




                                                 24
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page25
                                                                  25ofof43
                                                                         43



command affirmative action or impose a prohibition, “[t]he basic principle—that Congress

cannot issue direct orders to state legislatures—applies in either event.” Id. Accordingly, this

Court is not bound by City of New York and must follow the Supreme Court’s clear direction in

Murphy.

        It necessarily follows that § 1373 is unconstitutional under the anticommandeering

principles of the Tenth Amendment. Section 1373 “unequivocally dictates what a state

legislature may and may not do.” Id. Section 1373’s prohibition on states and localities from

restricting their officials from communicating with immigration authorities constitutes a “direct

order[]” to states and localities in violation of the anticommandeering rule. Id.

        The purposes served by the anticommandeering rule illustrate why it compels this result.

First, § 1373 impinges on Plaintiffs’ sovereign authority and their citizens’ liberty to be regulated

under their preferred state and local policies. Section 1373 requires Plaintiffs “to submit control

of their own officials’ communications to the federal government and forego passing laws

contrary to Section 1373.” San Francisco, 2018 WL 4859528, at *15. “[T]he statute prevents

[Plaintiffs] from extricating [themselves] from federal immigration enforcement,” Chicago, 321

F. Supp. 3d at 870, and thereby denies Plaintiffs the “critical alternative” required by the Tenth

Amendment to “decline to administer the federal program,” New York, 505 U.S. at 176–77. 18

        Second, § 1373 undermines political accountability because “the statute makes it difficult

for citizens to distinguish between state and federal policy in the immigration context by barring

states from adopting policies contrary to those preferred by the federal government.” Chicago,



18
  See also Jessica Bulman-Pozen, Preemption and Commandeering Without Congress, 70 Stan. L. Rev.
2029, 2046 (2018) (“Because states operate through their officials, the power of the state to decline to
carry out a federal program entails the power to forbid state officials from carrying out that federal
program.”).



                                                   25
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page26
                                                                  26ofof43
                                                                         43



321 F. Supp. 3d at 870. Faced with the “appearance of a uniform federal/state/local immigration

enforcement policy indiscernible to [Plaintiffs’] residents,” those residents cannot properly credit

or blame their state or local officials when their policies are compelled by the federal

government. San Francisco, 2018 WL 4859528, at *15.

       Third, § 1373 “shifts a portion of immigration enforcement costs onto the States.” Id. at

*16. “The statute . . . forces states to allow their employees to participate in the federal scheme,

shifting employee time—and thus corresponding costs—to federal initiatives and away from

state priorities.” Chicago, 321 F. Supp. 3d at 870.

       Defendants attempt to save § 1373 by claiming that it is a preemption provision, Defs.’

Mem. 38–39, “but it is no such thing,” Murphy, 138 S. Ct. at 1479. To validly preempt, the

provision “must be best read as one that regulates private actors.” Id. A preemption provision

“confers on private entities . . . a federal right to engage in certain conduct subject only to certain

(federal) constraints.” Id. at 1480. Parroting back this language, Defendants claim that “Section

1373 confers upon entities or individuals a federal right to engage in certain conduct (the

voluntary transmission of information to federal immigration authorities) subject only to certain

federal constraints.” Defs.’ Mem. 39. Conspicuously absent from this recitation is the key word

“private.” That is because by its own terms, § 1373 confers this purported federal right to

transmit information only on “government entit[ies] or official[s].” 8 U.S.C. § 1373(a)

(emphasis added); see San Francisco, 2018 WL 4859528, at *14 (“Section 1373 . . . does not

regulate private actors or provide private actors with any additional rights in the [Immigration

and Nationality Act]’s statutory scheme.”); Philadelphia, 309 F. Supp. 3d at 329 (“Given their

plain language, neither Section 1373(a) nor Section 1373(b) can be best read as regulating

private actors. On their face, they regulate state and local governmental entities and officials,




                                                  26
        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page27
                                                                   27ofof43
                                                                          43



which is fatal to their constitutionality under the Tenth Amendment.”). Defendants have failed

to show that § 1373 regulates private actors at all, let alone that it is “best read as . . . regulat[ing]

private actors.” Murphy, 138 S. Ct. at 1479. 19

        Next, Defendants attempt to fit § 1373 into a commandeering carve-out for statutes

facilitating “the provision of information to the Federal Government,” relying on dicta in Printz,

521 U.S. at 918; Defs.’ Mem. 40. This argument is similarly unavailing. First, the Supreme

Court has never actually held that such an exception to the anticommandeering doctrine exists.

See Printz, 521 U.S. at 918 (“[Some statutes], which require only the provision of information to

the Federal Government, do not involve the precise issue before us here, which is the forced

participation of the States’ executive in the actual administration of a federal program. We of

course do not address these or other currently operative enactments that are not before us; it will

be time enough to do so if and when their validity is challenged in a proper case.”); see also id. at

936 (O’Connor, J., concurring) (“[T]he Court appropriately refrains from deciding whether other

purely ministerial reporting requirements imposed by Congress on state and local authorities

pursuant to its Commerce Clause powers are similarly invalid.”). Second, even if a

commandeering exception for certain information reporting did exist, § 1373 would not qualify

for it. “Section 1373 is more than just an information-sharing provision,” Chicago, 321 F. Supp.

3d at 872, because it prevents states and localities from doing anything that “in any way




19
  Defendants’ reliance on Arizona v. United States, 567 U.S. 387 (2012), is misplaced. While the federal
government has “broad, undoubted power over the subject of immigration and the status of aliens,” id. at
394, Arizona underscores that federal immigration laws may preempt because they “not only impose
federal registration obligations on aliens but also confer a federal right to be free from any other
registration requirements,” Murphy, 138 S. Ct. at 1481 (emphasis added) (discussing Arizona). Here,
Defendants have not shown that § 1373 imposes any obligations or confers any rights on aliens, let alone
that it is “best read” as doing so. Id. at 1479. To the contrary, “[o]n [its] face, [§ 1373] regulate[s] state
and local governmental entities and officials.” Philadelphia, 309 F. Supp. 3d at 329.



                                                     27
        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page28
                                                                   28ofof43
                                                                          43



restrict[s]” the flow of certain information to immigration authorities, 8 U.S.C. § 1373(a). As

such, § 1373 prevents state and local policymakers from enacting a wide range of information-

governance rules, Chicago, 321 F. Supp. 3d at 872, and even prevents them from “disciplining

an employee for choosing to spend her free time or work time assisting in the enforcement of

federal immigration laws,” Philadelphia, 280 F. Supp. 3d at 651. Section 1373 thus presents a

graver intrusion into state sovereignty than merely requiring the reporting of certain data. San

Francisco, 2018 WL 4859528, at *16; Chicago, 321 F. Supp. 3d at 872. 20

        The Court acknowledges Defendants’ argument that access to the information covered by

§ 1373 would assist them in their immigration enforcement duties. 21 Defs.’ Mem. 40–41.

However, a “federal need for state information does not automatically free the federal

government of the sometimes laborious requirement to acquire that information by constitutional

means.” Chicago, 321 F. Supp. 3d at 872. “[T]he federalist diffusion of power necessarily

creates political barriers and inefficiencies. But these inefficiencies are part of federalism’s

intended structure, not imperfections to be remedied by judicially-wrought consolidation of

power.” Id.




20
  Defendants also suggest that § 1373 is permissible because it “regulates the States as the owners of data
bases,” as the Driver’s Privacy Protection Act of 1994 (“DPPA”) validly did in Reno v. Condon, 528 U.S.
141, 151 (2000). But it is clear that the DPPA was constitutional because it “applied equally to state and
private actors.” Murphy, 138 S. Ct. at 1479 (discussing Reno); see Reno, 528 U.S. at 151 (“The DPPA
regulates the universe of entities that participate as suppliers to the market for motor vehicle
information—the States as initial suppliers of the information in interstate commerce and private resellers
or redisclosers of that information in commerce.”). Here, as previously discussed, § 1373 applies only to
state actors. See Chicago, 321 F. Supp. 3d at 869 (“Section 1373 does not evenhandedly regulate
activities in which both private and government actors engage. Thus, the saving grace of Reno does not
apply here.”).
21
  For instance, Defendants claim that this information assists federal officials in interrogating aliens as to
their status, 8 U.S.C. § 1357(a)(1), removing certain deportable aliens, id. §§ 1227(a), 1228, or detaining
certain deportable aliens when they are released from criminal custody, id. § 1226(c)(1).



                                                     28
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page29
                                                                  29ofof43
                                                                         43



       Finally, Defendants contend that the Tenth Amendment does not apply to the challenged

conditions here because the Byrne JAG program is a voluntary federal grant, and “a perceived

Tenth Amendment limitation on congressional regulation of state affairs d[oes] not

concomitantly limit the range of conditions legitimately placed on federal grants.” South Dakota

v. Dole, 483 U.S. 203, 210 (1987); Defs.’ Mem. 36–37. To be sure, Congress may offer funds

conditioned on compliance with specified conditions to “induce the States to adopt policies that

the Federal Government itself could not impose,” such as raising the state drinking age to 21.

Nat’l Fed’n of Indep. Bus. v. Sebelius (“NFIB”), 567 U.S. 519, 537 (2012) (citing Dole, 483 U.S.

at 205–06). But Defendants’ point misunderstands the nature of Plaintiffs’ challenge. Congress

may impose “conditions legitimately placed on federal grants,” Dole, 483 U.S. at 210 (emphasis

added), but Defendants—an agency and official of the Executive Branch administering a

nondiscretionary formula grant—did not have statutory authority to legitimately place the three

conditions here. With respect to the Compliance Condition, Defendants claimed statutory

authority on the basis that § 1373 was an “applicable Federal law[]” requiring compliance under

§ 10153(a)(5)(D). “As an unconstitutional law, Section 1373 automatically drops out of the

possible pool of ‘applicable Federal laws’ described in the Byrne JAG statute.” Chicago, 321 F.

Supp. 3d at 875. “Thus, the Compliance Condition does not fail because it violates the

anticommandeering doctrine. It fails because the statutory authority on which it depends

sanctions only the imposition of ‘applicable’ federal laws; because Section 1373 no longer falls

within that category, the authority for the Compliance Condition has been stripped away.” Id. at

876.

       Accordingly, the Court holds that 8 U.S.C. § 1373(a)–(b), insofar as it applies to states

and localities, is facially unconstitutional under the anticommandeering doctrine of the Tenth




                                                29
        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page30
                                                                   30ofof43
                                                                          43



Amendment. 22 San Francisco, 2018 WL 4859528, at *17; Chicago, 321 F. Supp. 3d at 872;

Philadelphia, 309 F. Supp. 3d at 331.

        C.      Separation of Powers

        In light of Defendants’ lack of authority to impose the three conditions on federal

funding, Plaintiffs contend that the conditions violate the separation of powers. Pls.’ Mem. 41–

42.

        The Constitution vests Congress with the spending power to “provide for the common

Defence and general Welfare of the United States.” U.S. Const. art. I, § 8, cl. 1. “[I]n exercising

its spending power, Congress may offer funds to the States, and may condition those offers on

compliance with specified conditions.” NFIB, 567 U.S. at 537. Congress may also “delegate

such authority to the Executive Branch.” Chicago, 888 F.3d at 283.

        But for the reasons explained above, Congress has neither conditioned Byrne JAG funds

on the three conditions here nor delegated the authority to impose these conditions to the

Executive Branch. The Executive Branch does not have the power of the purse and “does not

otherwise have the inherent authority as to the grant at issue here to condition the payment of

such federal funds on adherence to its political priorities.” Id.; see also City & County of San

Francisco v. Trump, 897 F.3d 1225, 1235 (9th Cir. 2018) (“Absent congressional authorization,

the Administration may not redistribute or withhold properly appropriated funds in order to



22
  This holding, of course, does not disturb § 1373 to the extent it regulates the activities of the federal
government. See 8 U.S.C. § 1373(a)–(b) (imposing prohibitions on “Federal . . . government entit[ies] or
official[s]”); see also id. § 1373(c) (requiring that federal immigration authorities respond to inquiries);
Free Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477, 508 (2010) (“‘Generally speaking,
when confronting a constitutional flaw in a statute, we try to limit the solution to the problem,’ severing
any ‘problematic portions while leaving the remainder intact.’” (quoting Ayotte v. Planned Parenthood of
N. New Eng., 546 U.S. 320, 329 (2006))); Engine Mfrs. Ass’n v. S. Coast Air Quality Mgmt. Dist., 498
F.3d 1031, 1049 (9th Cir. 2007) (recognizing that “some of the provisions [of a statute] might be facially
invalid, and [others] might not”).



                                                    30
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page31
                                                                  31ofof43
                                                                         43



effectuate its own policy goals.”). The Byrne JAG statute provides “a firm commitment” of

funding according to statutorily prescribed criteria, and the Executive Branch does not have “the

seemingly limitless power to withhold funds” from grantees who refuse to accept its unilaterally

imposed conditions. Train v. City of New York, 420 U.S. 35, 45–46 (1975).

       The separation of powers acts as a check on tyranny and the concentration of power. “If

the Executive Branch can determine policy, and then use the power of the purse to mandate

compliance with that policy by the state and local governments, all without the authorization or

even acquiescence of elected legislators, that check against tyranny is forsaken.” Chicago, 888

F.3d at 277. Because that is what Defendants attempted to do here by imposing the three

challenged conditions, these conditions violate the separation of powers. 23 Id.; San Francisco,

2018 WL 4859528, at *33; Philadelphia, 309 F. Supp. 3d at 321.

       D.      Arbitrary and Capricious Agency Action

       Aside from the three conditions’ statutory and constitutional flaws, Plaintiffs also contend

that the conditions are arbitrary and capricious. Pls.’ Reply 24–28.

       Under the APA, courts must “hold unlawful and set aside agency action, findings, and

conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A). Under this standard, the agency is required to

“examine the relevant data and articulate a satisfactory explanation for its action including a

‘rational connection between the facts found and the choice made.’” Motor Vehicle Mfrs. Ass’n

v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (quoting Burlington Truck Lines, Inc.

v. United States, 371 U.S. 156, 168 (1962)). When an agency changes its policy, the agency


23
  Because the Court concludes that the separation of powers prevents Defendants from imposing the
three conditions at all, the Court need not consider Plaintiffs’ argument that the conditions are
impermissibly unrelated or ambiguous under the Spending Clause. See Pls.’ Reply 38–43 & n.34.



                                                 31
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page32
                                                                  32ofof43
                                                                         43



must “‘display awareness that it is changing position’ and ‘show that there are good reasons for

the new policy.’” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016) (quoting

FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009)). Agency action is arbitrary and

capricious if the agency “relied on factors which Congress has not intended it to consider,

entirely failed to consider an important aspect of the problem, offered an explanation for its

decision that runs counter to the evidence before the agency, or is so implausible that it could not

be ascribed to a difference in view or the product of agency expertise.” State Farm, 463 U.S. at

43.

       In support of the decision to impose the three conditions, Defendants point to five

documents in the administrative record: (1) a 2007 audit report by DOJ’s Office of the Inspector

General on the cooperation of jurisdictions participating in the State Criminal Alien Assistance

Program in the removal of criminal aliens (“2007 OIG Audit”), Holt Decl. Ex. 9, at AR-00001–

109, Doc. 33-9; (2) a May 2016 memorandum from DOJ’s Office of the Inspector General

regarding alleged violations of § 1373 by grant recipients (“2016 OIG Memo”), Holt Decl. Ex. 9,

at AR-00366–375; (3) a July 2016 memorandum from DOJ’s Office of Justice Programs

responding to the aforementioned memo (“2016 OJP Memo”), Holt Decl. Ex. 10, at AR-00384–

391, Doc. 33-10; (4) a one-page “Backgrounder” on the FY 2017 Byrne JAG conditions

distributed to the media “on background,” Holt Decl. Ex. 17, at AR-00993, Doc. 33-17; and (5) a

July 2017 press release announcing the conditions that accompanied the Backgrounder (“Press

Release”), Holt Decl. Ex. 17, at AR-00992. 24 See Defs.’ Mem. 24–28.


24
  Defendants also cite a declaration from Francisco Madrigal of Immigration and Customs Enforcement,
Doc. 52, but because it was not part of the administrative record, the Court may not consider it for
purposes of arbitrary-and-capricious review. See Citizens Against Casino Gambling in Erie Cty. v.
Chaudhuri, 802 F.3d 267, 279 (2d Cir. 2015) (stating that review is “limited to examining the
administrative record” (quoting NRDC v. Muszynski, 268 F.3d 91, 97 (2d Cir. 2001))).



                                                 32
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page33
                                                                  33ofof43
                                                                         43



       Defendants claim that the 2007 OIG Audit described a high level of cooperation on

immigration between the federal and state governments, which later deteriorated. The audit

concluded that “[t]he 99 jurisdictions that responded to the questionnaire stated almost

unanimously that there was no legislation or policy impeding the ability of local officers and

agencies to communicate with ICE on immigration-enforcement matters,” and noted that “many

state, county, and local law enforcement agencies are unwilling to initiate immigration

enforcement but have policies that suggest they are willing to cooperate with ICE when they

arrest individuals on state or local charges and learn that those individuals may be criminal

aliens.” AR-00040–41, -00044.

       The 2016 OIG Memo reported on information that “differs significantly from what OIG

personnel found nearly 10 years ago during the earlier audit.” AR-00367 n.1. The memo stated

that the 10 jurisdictions reviewed had laws or policies that “limited in some way the authority of

the jurisdiction to take action with regard to ICE detainers,” and opined that certain policies

“may be causing local officials to believe and apply the policies in a manner that prohibits or

restricts cooperation with ICE in all respects.” AR-00369, -00373. The memo suggested that

DOJ “consider,” among other things, “[r]equir[ing] grant applicants to provide certifications

specifying the applicants’ compliance with Section 1373, along with documentation sufficient to

support the certification.” AR-00374.

       The 2016 OJP Memo concluded that “Section 1373 is an applicable federal law for the

purposes of the [Byrne JAG] program,” and stated that OJP had provided guidance to “grantees

and applicants with clear direction on the requirements of Section 1373.” AR-00384. The

memo noted that “OJP already requires all applicants for any grant program electronically to




                                                 33
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page34
                                                                  34ofof43
                                                                         43



acknowledge and accept” a document that “assures and certifies compliance with all applicable

Federal statutes, regulations, policies, guidelines, and requirements.” AR-00385.

       The Backgrounder announced that DOJ would impose the Compliance Condition, Access

Condition, and Notice Condition on FY 2017 Byrne JAG grantees, stating that these conditions

have “the goal of increasing information sharing between federal, state, and local law

enforcement” so that “federal immigration authorities have the information they need to enforce

the law and keep our communities safe.” AR-00993. The Backgrounder stated that some

grantees “have adopted policies and regulations that frustrate the enforcement of federal

immigration law, including by refusing to cooperate with federal immigration authorities in

information sharing about illegal aliens who commit crimes,” and the new conditions will

“prevent the counterproductive use of federal funds for policies that frustrate federal immigration

enforcement.” Id. Similarly, the Press Release declared DOJ’s intent to “encourage these

‘sanctuary’ jurisdictions to change their policies and partner with federal law enforcement to

remove criminals.” AR-00992.

       Conspicuously absent from all of these documents is any discussion of the negative

impacts that may result from imposing the conditions, and the record is devoid of any analysis

that the perceived benefits outweigh these drawbacks. This absence is particularly glaring given

that Assistant Attorney General Peter J. Kadzik, in a 2015 letter to Senator Richard Shelby,

stated that withholding Byrne JAG funding to jurisdictions that do not meet immigration-related

conditions “would have a significant, and unintended, impact on the underserved local

populations who benefit from these programs, most of whom have no connection to immigration




                                                34
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page35
                                                                  35ofof43
                                                                         43



policy.” 25 Holt Decl. Ex. 9, at AR-00113. Defendants did not consider whether the perceived

benefits of the conditions outweighed these negative impacts on underserved local populations or

whether such impacts could be mitigated. Even though Defendants were aware of these

detrimental effects, they are not addressed anywhere in the administrative record. While one

may well argue about the weight to be given to such evidence relative to other factors, it cannot

simply be ignored. See El Rio Santa Cruz Neighborhood Health Ctr., Inc. v. U.S. Dep’t of

Health & Human Servs., 396 F.3d 1265, 1278 (D.C. Cir. 2005) (holding that agency action was

arbitrary and capricious where the agency “failed adequately to address relevant evidence before

it”); El Paso Elec. Co. v. FERC, 201 F.3d 667, 672 (5th Cir. 2000) (holding that the agency

could not “rely on the potential advantages of [the action] . . . while ignoring the potential

disadvantages”). In addition, the documents proffered by Defendants do not reflect that they in

any way considered whether jurisdictions’ adherence to the conditions would undermine trust

and cooperation between local communities and government, or the extent to which this would

harm public welfare or frustrate local law enforcement, which is the very thing that the Byrne

JAG program is supposed to assist. See Or. Nat. Res. Council v. Thomas, 92 F.3d 792, 798 (9th

Cir. 1996) (“Whether an agency has overlooked ‘an important aspect of the problem’ . . . turns

on what a relevant substantive statute makes ‘important.’”).

        Defendants “entirely failed to consider an important aspect of the problem” by failing to

recognize how the conditions would harm local populations, undermine relationships between

local communities and law enforcement, and “interfere[] with local policies that promote public




25
  Assistant Attorney General Kadzik also noted that “[i]n many cases . . . the Department does not have
the discretion to suspend funding at all,” because “many Department grant funds are formula-based, with
the eligibility criteria (and related penalties, if any) set firmly by statute.” AR-00113.



                                                  35
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page36
                                                                  36ofof43
                                                                         43



health and safety.” Philadelphia, 280 F. Supp. 3d at 625 (quoting State Farm, 463 U.S. at 43).

Accordingly, the three challenged conditions are arbitrary and capricious.

        E.      Mandamus Relief

        The States seek mandamus relief compelling Defendants to reissue their award letters

without the three unlawful conditions and to disburse their FY 2017 awards without regard to

those conditions. 26 Pls.’ Mem. 47–48.

        Under the Mandamus Act, the Court has jurisdiction “to compel an officer or employee

of the United States or any agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C.

§ 1361. Mandamus relief is appropriate only where “(1) the plaintiffs have a right to have the act

performed, (2) the defendant is under a clear nondiscretionary duty to perform the act requested,

and (3) plaintiff has exhausted all other avenues of relief.” City of New York v. Heckler, 742

F.2d 729, 739 (2d Cir. 1984).

        Defendants object to mandamus relief on the grounds that they are not legally required to

issue the awards. Defs.’ Mem. 51. They point out that the Byrne JAG statute provides that the

Attorney General “may” make grants for criminal justice programs. 34 U.S.C. § 10152(a)(1).

The full text of this provision reads:

        (a) Grants authorized

             (1) In general

             From amounts made available to carry out this part, the Attorney General
             may, in accordance with the formula established under section 10156 of this
             title, make grants to States and units of local government, for use by the State
             or unit of local government to provide additional personnel, equipment,
             supplies, contractual support, training, technical assistance, and information

26
   As a result of the preliminary injunction obtained by the U.S. Conference of Mayors, of which the City
is a member, the City obtained its FY 2017 Byrne JAG award and intends to withdraw its request for
mandamus relief, as it confirmed at oral argument. See City’s Oct. 23, 2018 Letter, Doc. 65; see also U.S.
Conference of Mayors, slip op. at 2; Evanston, slip op. at 11.



                                                   36
        Case
         Case1:18-cv-06471-ER
              1:18-cv-06471-ER Document
                                Document125-1
                                         114 Filed
                                              Filed11/30/18
                                                    01/28/19 Page
                                                              Page37
                                                                   37ofof43
                                                                          43



            systems for criminal justice, including for any one or more of the following
            programs:

                (A) Law enforcement programs.

                (B) Prosecution and court programs.

                (C) Prevention and education programs.

                (D) Corrections and community corrections programs.

                (E) Drug treatment and enforcement programs.

                (F) Planning, evaluation, and technology improvement programs.

                (G) Crime victim and witness programs (other than compensation).

                (H) Mental health programs and related law enforcement and corrections
                programs, including behavioral programs and crisis intervention teams.

Id.

        As noted above, the Byrne JAG grant is “a formula grant rather than a discretionary

grant.” Chicago, 888 F.3d at 285. Thus, in the context of the structure of the statute and the

nondiscretionary nature of the Byrne JAG formula grant, the single word “may” does not support

the proposition that the Attorney General may withhold grants entirely. Rather, this provision

means that the Attorney General may issue grants only for the statutorily prescribed purposes. 27

The mandatory nature of this program is clear from § 10156, which provides that “the Attorney

General shall . . . allocate” funds pursuant to the statutory formula. 34 U.S.C. § 10156(a)(1)

(emphasis added); see San Francisco, 2018 WL 4859528, at *33 (“The Byrne JAG program is a

formula grant that requires the Attorney General to disburse funds annually . . . .”); Philadelphia,




27
  The subsection heading confirms that the provision is meant to list the particular “[g]rants authorized.”
34 U.S.C. § 10152(a); see Merit Mgmt. Grp., LP v. FTI Consulting, Inc., 138 S. Ct. 883, 893 (2018)
(“Although section headings cannot limit the plain meaning of a statutory text, ‘they supply cues’ as to
what Congress intended.” (citations omitted)).



                                                    37
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page38
                                                                  38ofof43
                                                                         43



309 F. Supp. 3d at 343–44 (“[T]he JAG statute is a formula (rather than discretionary) grant,

[and] the JAG Program enabling statute is couched in mandatory language.” (citation omitted)).

       Defendants also suggest that they are under no statutory deadline to issue grants. Defs.’

Mem. 51. However, an agency’s “unreasonable delay” may be “so egregious as to warrant

mandamus,” which the Court assesses in light of several principles:

       (1) the time agencies take to make decisions must be governed by a “rule of
       reason”; (2) where Congress has provided a timetable or other indication of the
       speed with which it expects the agency to proceed in the enabling statute, that
       statutory scheme may supply content for this rule of reason; (3) delays that might
       be reasonable in the sphere of economic regulation are less tolerable when human
       health and welfare are at stake; (4) the court should consider the effect of
       expediting delayed action on agency activities of a higher or competing priority;
       (5) the court should also take into account the nature and extent of the interests
       prejudiced by delay; and (6) the court need not “find any impropriety lurking
       behind agency lassitude in order to hold that agency action is ‘unreasonably
       delayed.’”

Telecomms. Research & Action Ctr. v. FCC, 750 F.2d 70, 79–80 (D.C. Cir. 1984) (citations

omitted).

       As the district court in San Francisco concluded, “[e]ach factor supports mandamus relief

for the Byrne JAG grant”:

       For the first two factors, delays beyond a year time frame preclude recipients from
       receiving their awards when they need them to support more immediate projects
       or programs. The Byrne JAG program is a formula grant that requires the
       Attorney General to disburse funds annually . . . . Factor three favors relief
       because the delay impacts human health and welfare, particularly [because] Byrne
       JAG funds aid [law enforcement programs]. Similarly, factor five supports relief
       because the human welfare and community safety [programs] that [Plaintiffs’]
       grant funding [supports] are at risk of being discontinued for lack of funding and
       are prejudiced by this delay. Expediting this matter, as discussed in factor four,
       would not prejudicially affect the federal government’s tangentially related
       interest in federal immigration enforcement. Finally, the sixth factor . . . would
       favor relief because DOJ is withholding grant funding based on conditions that
       violate the separation of powers.

San Francisco, 2018 WL 4859528, at *33–34 (citations omitted); see also Philadelphia, 309 F.

Supp. 3d at 343 (“[I]t bears emphasis that Congress specifically set the JAG Program as an


                                               38
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page39
                                                                  39ofof43
                                                                         43



annual award, and the DOJ’s delay has precluded the City from receiving the intended award at

such time as the City can make timely use of it.”).

       Accordingly, the Court will grant the States mandamus relief compelling Defendants to

reissue their award letters without the three unlawful conditions and to disburse their FY 2017

awards without regard to those conditions.

       F.      Injunctive Relief

       Plaintiffs seek a permanent injunction to bar Defendants from imposing the three

unlawful conditions. Pls.’ Mem. 42–47.

       A plaintiff seeking a permanent injunction must show “(1) that it has suffered an

irreparable injury; (2) that remedies available at law, such as monetary damages, are inadequate

to compensate for that injury; (3) that, considering the balance of hardships between the plaintiff

and defendant, a remedy in equity is warranted; and (4) that the public interest would not be

disserved by a permanent injunction.” Entergy Nuclear Vt. Yankee, LLC v. Shumlin, 733 F.3d

393, 422 (2d Cir. 2013) (quoting Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 156

(2010)). Each of these factors is satisfied here.

       As to the first two factors, Plaintiffs have demonstrated an irreparable “constitutional

injury” that cannot be adequately compensated by monetary damages because Defendants have

imposed on them unlawful conditions that violate the separation of powers. San Francisco, 2018

WL 4859528, at *30; see Scelsa v. City Univ. of N.Y., 806 F. Supp. 1126, 1135 (S.D.N.Y. 1992)

(“[A] constitutional deprivation constitutes per se irreparable harm.”). Plaintiffs have also

demonstrated that complying with the unlawful conditions would undermine trust between

immigrant communities and local government, which would discourage individuals from

reporting crimes, cooperating with investigations, and obtaining medical services, thereby

harming public safety and welfare. E.g., Pls.’ 56.1 ¶¶ 184, 194. “Trust once lost is not easily


                                                    39
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page40
                                                                  40ofof43
                                                                         43



restored, and as such, this is an irreparable harm for which there is no adequate remedy at law.”

Chicago, 321 F. Supp. 3d at 877–78. Furthermore, “the Hobson’s choice that now confronts

[Plaintiffs]—whether to suffer this injury or else decline much-needed grant funds—is not a

choice at all and is itself sufficient to establish irreparable harm.” Id. at 878.

        As to the third factor, the balance of hardships weighs in favor of Plaintiffs. As just

explained, the unlawful conditions impose an irreparable injury on Plaintiffs and encumber more

than $29 million in grant funds that Plaintiffs would otherwise use for law enforcement and

public safety purposes. On the other side of the scale, Defendants “suffer[] little hardship here

because the injunction does not strip away any option [they] could otherwise exercise” in pursuit

of their claimed goal of increasing cooperation on immigration matters. Id. at 879. “Though the

Attorney General has many tools at his disposal to increase such local cooperation, conditioning

the Byrne JAG grant as he has here is not one of them.” Id.

        Finally, an injunction will serve the public interest in the lawful administration of

government consistent with the separation of powers. “By enjoining the unlawful Conditions,

the Court acts as a check on the executive’s encroachment of congressional power and thus

serves the public interest by constraining the Attorney General’s authority in order to preserve

the Byrne JAG program as Congress envisioned.” Id. Accordingly, Plaintiffs are entitled to a

permanent injunction against the three challenged conditions.

        A question remains as to the scope of the injunction. Plaintiffs seek a nationwide

injunction barring Defendants from imposing the conditions on any jurisdiction, contending that

unlawful agency action must be completely set aside and forcing other jurisdictions to relitigate

issues that are not fact dependent would be inefficient. Pls.’ Mem. 46–47. Defendants ask that

injunctive relief be limited to the parties before the Court, arguing that a broader scope is




                                                  40
       Case
        Case1:18-cv-06471-ER
             1:18-cv-06471-ER Document
                               Document125-1
                                        114 Filed
                                             Filed11/30/18
                                                   01/28/19 Page
                                                             Page41
                                                                  41ofof43
                                                                         43



unnecessary to accord relief to the parties and would short circuit the percolation of these issues

in courts around the country. Defs.’ Mem. 52–55.

       “Once a constitutional violation is found, a federal court is required to tailor ‘the scope of

the remedy’ to fit ‘the nature and extent of the constitutional violation.’” Hills v. Gautreaux, 425

U.S. 284, 293–94 (1976) (quoting Milliken v. Bradley, 418 U.S. 717, 744 (1974)). Although “the

scope of a district court’s equitable powers to remedy past wrongs is broad,” Swann v. Charlotte-

Mecklenburg Bd. of Ed., 402 U.S. 1, 15 (1971), “‘injunctive relief should be no more

burdensome to the defendant than necessary to provide complete relief to the plaintiffs’ before

the court,” L.A. Haven Hospice, Inc. v. Sebelius, 638 F.3d 644, 664 (9th Cir. 2011) (quoting

Califano v. Yamasaki, 442 U.S. 682, 702 (1979)). Thus, “[w]here relief can be structured on an

individual basis, it must be narrowly tailored to remedy the specific harm shown,” but “an

injunction is not necessarily made over-broad by extending benefit or protection to persons other

than prevailing parties in the lawsuit—even if it is not a class action—if such breadth is

necessary to give prevailing parties the relief to which they are entitled.” Bresgal v. Brock, 843

F.2d 1163, 1170–71 (9th Cir. 1987) (emphasis omitted).

       Here, Plaintiffs have not made a sufficient showing of “nationwide impact”

demonstrating that a nationwide injunction is necessary to completely accord relief to them. City

& County of San Francisco v. Trump, 897 F.3d 1225, 1244 (9th Cir. 2018). Moreover, the Court

notes that of the courts handling the Byrne JAG litigation around the country, only one has

issued a nationwide injunction, which was briefly affirmed by the Seventh Circuit, only to be

stayed as to the nationwide scope pending en banc review. See generally City of Chicago v.

Sessions, No. 17-2991, 2018 WL 4268814, at *1 (7th Cir. Aug. 10, 2018). Since then, each

district court to consider a nationwide injunction against the Byrne JAG conditions has stayed




                                                 41
         Case
          Case1:18-cv-06471-ER
               1:18-cv-06471-ER Document
                                 Document125-1
                                          114 Filed
                                               Filed11/30/18
                                                     01/28/19 Page
                                                               Page42
                                                                    42ofof43
                                                                           43



the injunction’s nationwide scope. See San Francisco, 2018 WL 4859528, at *30; Chicago, 321

F. Supp. 3d at 882. At this juncture, the Court will similarly limit injunctive relief to the parties

before the Court and their political subdivisions. 28

IV.      Conclusion

         Plaintiffs’ motion for partial summary judgment is GRANTED, and Defendants’ motion

for partial summary judgment or in the alternative to dismiss is DENIED. Specifically, the Court

hereby ORDERS as follows:

      1. The Notice, Access, and Compliance Conditions are ultra vires and not in accordance
         with law under the APA. Summary judgment is GRANTED to the States on their Counts
         II and III and to the City on its Count II.

      2. 8 U.S.C. § 1373(a)–(b), insofar as it applies to states and localities, is facially
         unconstitutional under the anticommandeering doctrine of the Tenth Amendment.
         Summary judgment is GRANTED to the States on their Count V and to the City on its
         Counts V and XI.

      3. The Notice, Access, and Compliance Conditions violate the constitutional separation of
         powers. Summary judgment is GRANTED to the States on their Count I and to the City
         on its Count I. The motions for summary judgment with respect to the City’s Count IV
         (violation of the Spending Clause) are DENIED as moot.

      4. The Notice, Access, and Compliance Conditions are arbitrary and capricious under the
         APA. Summary judgment is GRANTED to the States on their Count IV and to the City
         on its Count III.

      5. Defendants are MANDATED to reissue the States’ FY 2017 Byrne JAG award
         documents without the Notice, Access, or Compliance Conditions, and upon acceptance,



28
   At oral argument, the States requested that, to the extent the Court limits injunctive relief to the parties,
such relief also extend to the States’ political subdivisions, which may be direct grantees or subgrantees
of the Byrne JAG program. The political subdivisions experience the same injuries described earlier,
which necessarily flow to the States by virtue of the subdivisions’ position within the States’ geographic
boundaries and political systems, and which are compounded insofar as the States must make and monitor
compliance with subdivisions’ subgrants with unlawful conditions. Accordingly, the Court agrees that in
order to accord complete relief to the States, an injunction must protect both the States and their political
subdivisions. See California ex rel. Becerra v. Sessions, No. 17 Civ. 04701 (WHO), 2018 WL 6069940,
at *1 (N.D. Cal. Nov. 20, 2018) (enjoining the challenged conditions from being imposed on “any
California state entity” or “any California political subdivision”).



                                                      42
Case
 Case1:18-cv-06471-ER
      1:18-cv-06471-ER Document
                        Document125-1
                                 114 Filed
                                      Filed11/30/18
                                            01/28/19 Page
                                                      Page43
                                                           43ofof43
                                                                  43
